        Case 7:17-cv-03166-PMH Document 221 Filed 03/04/21 Page 1 of 2




                                                Application granted.

                                               The Clerk of the Court is respectfully directed to
                                               enter a final Judgment specifying the dismissal
                                          Marchof3,this action as to all Defendants (County of
                                                     2021
                                               Rockland, Heubeck, Police Chiefs' Association
                                               of Rockland County, Falco, Van Cura, Modica,
                                               O'Shea, Nulty, and the County of Rockland
                                               Sheriff's Department).
VIA ECF

Hon. Philip M. Halpern                       SO ORDERED.
United States District Court
Southern District of New York                _______________________
                                             Philip M. Halpern
The Hon. Charles L. Brieant Jr.
                                             United States District Judge
 Federal Building and United States Courthouse
300 Quarropas Street                         Dated: White Plains, New York
White Plains, New York 10601                         March 4, 2021

       Re:     Francis Brooke v. County of Rockland, et al.
               Docket No.: 17 CV 3166 (PMH)
               Our File No.: 1020.085

Dear Judge Halpern

       We represent a dismissed defendant, (former) Piermont Police Chief Michael O’Shea
(“Chief O’Shea”) in the above captioned matter. We are writing this letter on behalf of Chief
O’Shea to respectfully request that a final Judgment be entered reflecting the dismissal of all
claims against Chief O’Shea.

        As your Honor is aware, during Judge Seibel’s Oral Bench Ruling held on July 20, 2018,
she granted Chief O’Shea’s Motion to Dismiss in its entirety, along with the claims against co-
defendants Spring Valley Police Chief, Paul Modica and Orangetown Police Chief, Kevin Nulty
(collectively “the Chiefs”). Following that decision, we requested the entry of a separate
Judgment pursuant to FRCP 54 (b) and 58(d) (Docket Entry No. 141), which Judge Seibel
denied. (Docket Entry No. 143).

         While certain of the Plaintiffs’ claims against the County of Rockland, the Police Chief’s
Association of Rockland County, Director of the Rockland County Police Academy, Steven
Heubeck, and Undersheriff, Robert Van Cura remained following the motion to dismiss decision,
earlier today the Court granted their summary judgment motions and the Clerk of the Court
issued a Judgment. The Judgment issued today, however, does not also reflect the prior dismissal
of Chief O’Shea. We respectfully request, therefore, that the Court order the Clerk to issue a
final Judgment reflecting the prior dismissal of Chief O’Shea (and the Chiefs).
          Case 7:17-cv-03166-PMH Document 221 Filed 03/04/21 Page 2 of 2

Hon. Philip M. Halpern
Brooke v. County of Rockland, et al.
Docket No.: 17 CV 3166 (PMH)
March 3, 2021
Page 2


         Thank you for your consideration of this matter.

                                        Respectfully yours,

                                 SILVERMAN & ASSOCIATES


                                        Lewis R. Silverman
LRS/hj

cc:      Via ECF

         All Counsel of Record
